DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive. 
Applicant argued that, “Applicants claim 1 is directed to a partially assembled mattress foundation, consisting of, a foundation frame including a planar support member, and rigid side and transverse frame members abutting the planar support surface; and a single flexible fabric covering laminated to outward facing surfaces of the foundation frame, wherein the rigid side and transverse frame members are configured to be coplanar to the rigid planar support for storage or shipment, or are configured to be perpendicular thereto for assembly. By use of the transitional language "consisting of' the partially assembled mattress foundation includes the foundation frame and the single flexible covering as claimed and nothing more. 
Hooper is the only reference that is directed to a mattress foundation and discloses a knock down mattress foundation, wherein each structural component is formed of an expanded rigid plastic foam material, which is intended to replace conventional materials such as wood and metal foundation frames and provide inflammability, weight reduction, and strength. The knockdown foundation assembly includes an upper flat panel 38, a pair of side walls 40 and a pair of end walls 42, and 
four corner blocks 44. According to Hooper, the primary advantages of the knock down assembly compared to its unibody foundation is with regard to shipping costs since the multiple individual parts can be shipped in a relatively small box and assembled on site. The knock down assembly components are not interconnected in any way, i.e., there is no disclosure or even suggestion that any of the panels and walls are hinged. The Office has previously acknowledged that Hooper fails to teach or even suggest a partially assembled mattress foundation including a single flexible fabric covering laminated to outward facing surfaces of the foundation frame, and instead relies on Watson and Gladney for support of its obviousness rejection. 
Watson is directed to a mattress cover (which is markedly different from a mattress foundation and a mattress) that includes edge rails, wherein the mattress cover is intended to fit over a mattress core to provide the mattress core with edge support via the foam rails. The edge rails are generally cylindrical blocks of a materials such as foam that are configured to extend along and abut a perimeter of the mattress core when the mattress cover is used with a mattress. The edge rails defined by elongated cylindrical blocks are not flat objects. The edge rails are hinged to an upholstery layer and are always perpendicular to the upholstery layer. Thus, when considered as a whole, Watson teaches and suggests mattress cover including cylindrical blocks hinged to an upholstery layer that does not lie flat and is not coplanar to one another components. Again, Watson teaches a mattress cover that is intended to cover a mattress core and provide the mattress core with edge rails about a perimeter of the mattress core. It is settled law that the examiner cannot "stitch together an obviousness finding from discrete portions of prior art references without considering the references as a whole." In re Enhanced Security Research, LLC, 739 F.3d 1347, 1355 (Fed. Cir. 2014). The examiner cannot take a statement in the reference out of context and give it a meaning it would not have had to a person skilled in the art. Nor can the examiner take a single aspect of a reference out of context and use it with hindsight to find obviousness. A prior art reference must be read as a whole; the entire disclosure of the reference must be considered, including its teachings away from the claimed invention. See, MPEP §2145. 
 
Applicants respectfully submit that the Office has stitched together the present obviousness rejection, which is clearly improper. Watson, when considered as a whole, does not teach or even suggest any mattress foundation but rather instead teaches a mattress cover, which is markedly different from a mattress foundation, that must include edge rails hinged to an upholstery layer so as to fit over a mattress core and provide edge rails to the mattress core. The edge rails cannot lie flat. Moreover, Applicants' claim 1 is limited to a mattress foundation that consists of a foundation frame and a single piece fabric covering and nothing more. With regard to the foundation frame, the rigid side and transverse frame members that define the frame are configured to be coplanar to a rigid planar support for storage or shipment. 
The Office is reminded that it may not use hindsight to reconstruct the claimed invention. It is impermissible to use the claims as a template to select only certain prior art and only certain aspects of that art. The examiner cannot use the claims as a roadmap or template to work backwards to try to create the claimed invention from the prior art. 
The courts are clear on this point. The "[d]etermination of obviousness cannot be based on the hindsight combination of components selectively culled from the prior art to fit the parameters of the patented invention." ATD Corp. v. Lydall, Inc., 159 F.3d 534,546 (Fed. Cir. 1998). In analyzing obviousness, the examiner may only consider the knowledge of one skilled in the art, the prior art references, and the accepted wisdom in the field at the time. "One cannot use hindsight reconstruction to pick and choose among isolated disclosures in the prior art to deprecate the claimed invention." In re Fine, 837 F.2d 1071,1075 (Fed. Cir. 1988). It is improper for the Office to backtrack from the claims to try to find something related in the prior art. The Federal Circuit has held: "It is impermissible, however, simply to engage in a hindsight reconstruction of the claimed invention, using the applicant's structure as a template and selecting elements from the references to fill the gaps." In re Gorman, 983 F.2d 982, 987 (Fed. Cir. 1991).”
This is not found persuasive. As has been discussed in previous actions, Hooper is directed at a mattress foundation made of a rigid plastic foam material, which includes four edge rails extending perpendicularly down from the flat top of the system, and where the edge rails of the foundation can be detached for a flat configuration during shipping (see Column 5; lines 22-42 of Hooper). Watson, as Applicant points out, is directed at a mattress assembly including edge rails, a mattress core, and a fabric hinge attachment method. Watson also features foam edge rails depending downward from the flat upper surface of the system. Therefore Watson is simply used to modify Hooper to teach a different method of attaching the edge rails to the flat upper surface. Instead of attaching the edge rails with tools or metal hardware, the edge rails are adhered to a fabric cover which can then be folded from a flat configuration to the configuration with the edge rails extending perpendicularly from the top flat surface. 
This is not piecing together of references or improper hindsight. There are only two references, and both feature foam perpendicular pieces depending from the user support surface. The modification is simply the attachment method of these foam pieces to the user support surface. Hooper discusses being concerned with shipping configurations and saving on shipping costs by featuring a compact configuration, and Watson addresses the same concern as the very reason for its incorporation of this attachment method (See Paragraph 31 of Watson). Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to look to similar structures with foam perpendicular edge rails concerned with compact dissembled configurations to modify the attachment mechanism to take advantage of the perks of other options. As previously discussed, there are many advantages to using the folding method of Watson rather than the tools/hardware of Hooper including that doing so allows all the parts to stay securely together with nothing lost, avoiding small parts that may be lost in transportation, not requiring tools for assembly, etc. 
Applicant also argued, “Gladney fail to compensate for the deficiencies of Hooper and Watson. Gladney is directed to a mattress including a crowned panel. Gladney is relied upon for its purported teaching that the fabric layer is fixedly adhered to the top planar surface of a 
crowned mattress, which has nothing to do with a partially assembled mattress foundation frame. 
Clearly, the reliance on Watson and Gladney is indicative of improper hindsight as these references have nothing to do with mattress foundations. As noted above, Watson is directed to a mattress cover that requires edge rails such that when the mattress cover is placed on a mattress core, the combination results in the mattress core including edge rails, i.e., a finished mattress. As for Gladney, this reference is directed to a mattress including a crowned panel that has nothing to do with a mattress foundation. Both Watson's mattress cover and Gladney's mattress with the crowned panel are intended to provide a sleeping surface, which is markedly different from a rigid mattress foundation configured not to provide a sleeping surface but instead configured to support a mattress such as those taught by Gladney or the mattress cover/mattress core combination as taught by Watson. 
In view of the foregoing, a prima facie case of obviousness has not been established since the Office has failed to meet the burden of establishing that all elements of the invention are disclosed in the prior art. Accordingly, the rejection is requested to be withdrawn for at least this reason.”
This is not found persuasive. Mattress foundations and mattresses typically include similar structure in that they are the same shape, can include springs and covers and foam as materials, and both are used to support a user on top. Although they have slightly different functions in that the foundation is used as a firmer layer beneath the more cushioned mattress, it would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to look to mattresses when considering modification to mattress foundations because of the similarities and the fact that both are used in beds. 
As a result of Applicant’s arguments not being found persuasive, this office action is made final and the rejection is reproduced below. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hooper (US Patent 6948199) in view of Watson (US Patent Application Publication 20050081301) also in view of Gladney (US Patent Application Publication 20070256246). 
 Regarding claim 1, Hooper teaches a partially assembled mattress foundation, consisting of: a foundation frame (Figures 5, as shown) comprising a single rigid planar (Figure 5,38) support having a length and width dimension, rigid side frame (Figure 5,40) members having a length dimension less than the planar support length dimension and in abutting relationship therewith, and rigid transverse frame members side frame members (Figure 5,42) having a length dimension less than the planar support width dimension and in abutting relationship therewith, wherein the rigid side frame members and the rigid transverse frame members are centrally located with respect to the length and width dimensions, respectively, of the rigid planar support, wherein the foundation frame has top planar surfaces and bottom planar surfaces. Hooper does not teach wherein the sides are tabs such that the side frame members and the rigid transverse members are hingedly attached to the single rigid planar support by the single flexible fabric, and a single flexible fabric covering comprising a primary surface and sides laterally extending from each end surface of the primary surface, wherein the primary surface has a length and width dimension effective to at least cover the length and width dimension of the rigid planar support and the sides have a length and width dimension effective to at least cover outwardly facing surfaces of the rigid side frame members when assembled and the rigid transverse frame members when assembled, wherein the single flexible fabric covering is laminated with an adhesive to and covers an outer facing surface of at least the top planar surfaces the foundation frame such that the side frame members and rigid transverse members are hingedly attached to the single rigid planar support by only the single flexible fabric and is free of any fabric seams between the side frame members and the rigid transverse members relative to the single rigid planar support, wherein the rigid side and transverse frame members are configured to be coplanar to the rigid planar support for storage or shipment, or are configured to be perpendicular thereto for assembly. Watson teaches the sides are tabs (Figure 1; 104 (where the planar portion of the cover is in the center of Figure 1) such that the side frame members and the rigid transverse members are hingedly attached to the single rigid planar support (Figure 1 to Figure 2 as shown) by the single flexible fabric (Figure 1; 104, and Paragraph 27) and a single flexible fabric covering (Figure 1; 104) comprising a primary surface and sides laterally extending from each end surface of the primary surface (Figure 1; as shown, sides at 104, primary surface the center square) wherein the primary surface has a length and width dimension effective to at least cover the length and width dimension of the rigid planar support (Figure 1; 104, the center square would cover the rigid planar support when applied to Hooper) the sides have a length and width dimension effective to at least cover outwardly facing surfaces of the rigid side frame members when assembled and the rigid transverse frame members when assembled (Figure 1; 104 and 106), free of any fabric seams between the side frame members and the rigid transverse members relative to the single rigid planar support (Paragraph 27 describes various attachment methods of the upholstered portions to each other, including tape or staples or hot rings or "any other attachment means that is suitable strong to support the assembled mattress when in use". Using tape is not a seam, defined by Merriam Webster as "the joining of two pieces (as of cloth or leather) by sewing usually near the edge". Examiner further notes that prior to the assembled state, there is nothing used to connect the edges), wherein the single flexible fabric covering is laminated with an adhesive to and covers an outer facing surface of at least the top planar surfaces of the foundation frame (Figure 5; 501 and 506 and 508, see also Paragraph 34 (“Glue”)) such that the side frame members and rigid transverse members are hingedly attached to the single rigid planar support by only the single flexible fabric (Paragraph 35 discusses attaching the edge rails to the fabric covering, attaching the mattress core in position on the fabric covering, and then rotating the edges up to the position shown in Figure 2, thus the mattress core at that point would only be attached through the fabric covering), wherein the rigid side and transverse frame members are configured to be coplanar to the rigid planar support for storage or shipment, or are configured to be perpendicular thereto for assembly (Abstract and Figure 1 versus Figure 2). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the sides of Hooper to be connected to the planar top support of Hooper through the fabric cover arrangement of Watson in order to allow for easier assembly of the foundation. Gladney teaches wherein the single flexible fabric covering is laminated with an adhesive to and covers an outer facing surface of at least the top planar surfaces of the foundation frame (Paragraphs 22 and 23 describe a fire proof cover layer which surrounds the layers of the core and can be attached by adhesive to the top layer). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Hooper and Watson shown with tape to instead include the fabric covering laminated to the planar support by adhesive in order to ensure all portions of the support stayed together during the unassembled and assembled states, and provide further support for the support in the assembled state. 
 Regarding claim 4, Hooper teaches the foundation frame comprises, wood, metal, plastic (abstract), cardboard, composites, or combinations thereof. 
Regarding claim 5, Walker teaches the single flexible fabric covering has a shape slightly larger than a shape defined by the top planar surfaces of the foundation frame (Figure 15; the shape of the cover is necessarily slightly larger or else it would not be able to fit around the top planar surface). 
Regarding claim 7, Hooper teaches the lengths and widths of the primary surface of the fabric covering and the rigid planar support of the foundation frame approximate a length and a width dimension of a mattress to be disposed thereon (Column 2; lines 25-26). 
 Regarding claim 8, Watson teaches the foundation frame further comprises a hinge coupling each of the rigid side frame members and the rigid transverse frame members to the rigid planar support (Figure 1; 104 to the center are fabric hinges).
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hooper (US Patent 6948199) also in view of Gladney (US Patent Application Publication 20070256246) in view of Watson (US Patent Application Publication 20050081301) further in view of Steed (US Patent 5469589). 
Regarding claim 9, Hooper teaches a foundation frame (Figures 5, as shown) consisting of a single rigid planar (Figure 3, 38) support having a length and width dimension, rigid side frame (Figure 3; 40) members having a length dimension less than the planar support length dimension and in abutting relationship therewith, and rigid transverse frame members side frame members (Figure 3; 42) having a length dimension less than the planar support width dimension and in abutting relationship therewith, wherein the rigid side frame members and the rigid transverse frame members are centrally located with respect to the length and width dimensions, respectively, of the rigid planar support, wherein the foundation frame has top planar surfaces and bottom planar surfaces. Hooper does not teach a single flexible fabric covering comprising a primary surface and tabs laterally extending from each end surface of the primary surface, wherein the primary surface has a length and width dimension effective to at least cover the length and width dimension of the rigid planar support and the tabs have a length and width dimension effective to at least cover the rigid side frame members and the rigid transverse frame members, wherein the single flexible fabric covering is fixedly adhered to and covers outwardly facing surfaces of at least the top planar surfaces of the foundation frame and the rigid transverse and side frame members such that the side frame members and the rigid transverse members are hingedly attached to the single rigid planar support by the single flexible fabric covering and free of any fabric seams between the side frame members and the rigid transverse members relative to the single rigid planar support, wherein the rigid side and the transverse frame members are configured to be coplanar to the rigid planar support for storage or shipment or are configured to be perpendicular thereto for assembly; and a corner guard attached to a respective end of the rigid side frame members and the rigid transverse frame members at each corner of the foundation frame, wherein the respective ends are at 90 degrees relative to one another. Watson teaches the sides include fabric covering tabs (Figure 1; 104 (where the planar portion of the cover is in the center of Figure 1) such that the side frame members and the rigid transverse members are hingedly attached to the single rigid planar support (Figure 1 to Figure 2 as shown) by the single flexible fabric covering (Figure 2; 104 and Paragraph 27) and a single flexible fabric covering (Figure 1; 104) comprising a primary surface and tabs laterally extending from each end surface of the primary surface (Figure 1; as shown, sides at 104, primary surface the center square) wherein the primary surface has a length and width dimension effective to at least cover the length and width dimension of the rigid planar support (Figure 1; 104, the center square would cover the rigid planar support when applied to Hooper) the tabs have a length and width dimension effective to at least cover the rigid side frame members and the rigid transverse frame members (Figure 1; 104 and 106), wherein the single flexible fabric covering is fixedly adhered to and covers outwardly facing surfaces of at least the top planar surfaces of the foundation frame and the rigid transverse and side frame members such that the side frame members and the rigid transverse members are hingedly attached to the single rigid planar support (Figures 1 and 2; as shown) and free of any fabric seams between the side frame members and the rigid transverse members relative to the single rigid planar support (Paragraph 27 describes various attachment methods of the upholstered portions to each other, including tape or staples or hot rings or “any other attachment means that is suitable strong to support the assembled mattress when in use". Using tape is not a seam, defined by Merriam Webster as "the joining of two pieces (as of cloth or leather) by sewing usually near the edge"), wherein the rigid side and transverse frame members are configured to be coplanar to the rigid planar support for storage or shipment, or are configured to be perpendicular thereto for assembly (Abstract and Figure 1 versus Figure 2). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the sides of Hooper to be connected to the planar top support of Hooper through the fabric cover arrangement of Watson in order to allow for easier assembly of the foundation. Gladney teaches wherein the single flexible fabric covering is fixedly adhered to and covers at least the top planar surfaces of the foundation frame (Paragraphs22and 23 describe a fire proof cover layer which surrounds the layers of the core and can be attached by adhesive to the top layer). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the system of Hooper and Watson to include the fabric covering attached to the planar support by adhesive in order to ensure all portions of the support stayed together during the unassembled and assembled states, and provide further support for the support in the assembled state. Steed teaches a corner guard attached to a respective end of the rigid side frame members and the rigid transverse frame members at each corner of the foundation frame, wherein the respective ends are at 90 degrees relative to one another (Figure 1; 22). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the glue, staples, or tape holding the corners of Watson together to instead be corner guards holding the sides together in the 
Regarding claim 10, Steed teaches the corner guard includes an arcuate exterior face (Figure 1; 22, the three sides form an arc). 
 Regarding claim 11, Hooper teaches the foundation frame comprises, wood, metal, plastic (abstract), cardboard, composites, or combinations thereof.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673          

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673